Citation Nr: 0534136	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-28 020	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in 
the amount of $35,356.60 was properly created.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from October 1975 to 
September 1978 and from April 1982 to June 2000.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision by the RO in Muskogee, 
Oklahoma.  The veteran had a hearing before a hearing officer 
at the RO in Manila, the Republic of the Philippines, in 
April 2005.

For the reasons set forth below, this appeal is being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran submitted two VA Form 9's ("Appeal to Board of 
Veterans' Appeals") in connection with the present appeal.  
On both forms, he checked a box indicating that he wanted "a 
BVA hearing at a local VA office before a Member, or Members, 
of the BVA."  He asked that the hearing be held in Manila, 
the Republic of the Philippines.  As noted above, the record 
shows that the veteran had a hearing before a RO hearing 
officer in Manila in April 2005.  However, he has not been 
afforded a hearing before a Member of the BVA, as requested.  
Nor has he withdrawn his request for such a hearing.  Under 
the circumstances, a remand is required.  38 C.F.R. § 20.700 
(2005).

Thus far, the RO has not provided the veteran with a formal 
notice letter under the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), pertaining to the matter on appeal.  
Further, although additional, pertinent evidence has been 
added to the veteran's claims file since the time of the last 
supplemental statement of the case (SSOC) in May 2004, he has 
not been provided with a new SSOC as required by regulation.  
38 C.F.R. § 19.31.  These matters also need to be addressed.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Furnish the veteran an appropriate VCAA 
notice letter relative to the issue on 
appeal.  Provide a reasonable opportunity 
for response.

2.  Thereafter, take adjudicatory action on 
the matter here on appeal.  If the benefit 
sought remains denied, issue the veteran an 
SSOC.  The SSOC should contain, among other 
things, a citation to, and summary of, 
38 C.F.R. §§ 21.4006, 21.7070, 21.7130, 
21.7135, 21.7136, and 21.7158.

3.  If the appeal is not resolved in the 
veteran's favor, schedule him for a hearing 
before a Member of the Board at the Manila 
RO.  (The veteran resides in the 
Philippines.)  

After the veteran has been given an opportunity to respond to 
the SSOC, and to appear at a Board hearing, the claims file 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


